Citation Nr: 1046560	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for a scar on the right 
upper eyelid with exposure kerotitis.

2.  Entitlement to an initial rating higher than 30 percent for 
an acquired psychiatric disorder, including posttraumatic stress 
disorder (PTSD) and depression (excluding periods of temporary 
total evaluations for hospitalizations from June 13 to August 31, 
2008, and from December 28, 2008 to February 28, 2009).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 
1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions issued in September 2004, March 2005, and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  
In the September 2004 decision the RO denied service connection 
for depression and bilateral lower extremity sciatic nerve 
damage.  The RO also denied the Veteran's request for an 
increased rating for his service-connected right upper eyelid 
disability and a TDIU.  In the March 2005 decision the RO granted 
service connection for PTSD and assigned an initial 10 percent 
rating retroactively effective from September 9, 2004, the date 
of receipt of the claim.  The even more recent September 2005 RO 
decision increased the initial rating for the PTSD to 30 percent 
with the same retroactive effective date.

In his August and September 2005 substantive appeals (VA Form 9), 
the Veteran requested a hearing at the RO before a Member, i.e., 
Veterans Law Judge of the Board, also commonly referred to as a 
Travel Board Hearing.  So the Board remanded this case in January 
2008 to schedule him for a hearing.  He later elected to have a 
videoconference hearing, rather than Travel Board hearing, which 
was held in May 2008.

In August 2008, the Board granted the Veteran's claim for service 
connection for depression.  And the Board also remanded the PTSD, 
scar and TDIU claims to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration.  

In a February 2010 rating decision since issued, the AMC 
implemented the Board's grant of service connection for 
depression, but incorporated this disability with the already 
service-connected PTSD disability and continued the 30 percent 
initial rating for the combined acquired psychiatric disorder, 
but assigning an earlier effective date of April 15, 2004.  In 
addition, the AMC assigned two temporary total evaluations for 
periods of psychiatric hospitalization over 21 days, under the 
provisions of 38 C.F.R. § 4.29.  These temporary 100 percent 
ratings were assigned from June 13 to August 31, 2008, and from 
December 28, 2008 to February 28, 2009.  So, excluding these 
periods of temporary total evaluations, he still has a 30 percent 
initial rating from April 15, 2004, the date service connection 
was established for the acquired psychiatric disorder.  
He has continued to appeal for higher ratings when he did not 
have these temporary total ratings.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  In 
March 2010, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny his claims, beyond this extent, and 
returned the file to the Board for further appellate review.

The scar and TDIU claims unfortunately again are being remanded 
to the RO via the AMC, for still further development and 
consideration.  However, the Board is going ahead and deciding 
the claim concerning the rating for the psychiatric disorder.




FINDING OF FACT

The Veteran's psychiatric disorder causes occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, judgment, and mood.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for the 
psychiatric disability, though no greater rating.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.125-4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2004, 
and February and April 2009.  This letter informed him of the 
evidence required to substantiate his claim for a higher initial 
rating for his PTSD and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that recently issued letters in February 2009 complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim, keeping in mind the claim 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted..  
And of equal or even greater significance, since providing that 
additional Dingess notice, the AMC has gone back and 
readjudicated his claim in the March 2010 SSOC - including 
considering the additional evidence received in response to that 
additional notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the provision of that notice has been 
rectified.  

Nonetheless, the Court has held that once service connection 
has been granted, the context in which the claim initially arose, 
the claim has been substantiated; therefore, additional VCAA 
notice under § 5103(a) is not required because the initial 
intended purpose of the notice has been fulfilled, so any defect 
in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Rather, thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and SOC described in 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications with 
the Veteran, including as to what evidence is necessary to 
establish a more favorable decision with respect to downstream 
elements of the claim.  And the RO has provided the Veteran the 
required SOC and SSOCs discussing the reasons and bases for not 
assigning a higher initial rating and citing the applicable 
statutes and regulations.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his service 
treatment records (STRs), VA treatment records, Social Security 
Administration (SSA) disability records and arranged for VA 
compensation examinations to assess the severity of his acquired 
psychiatric disorder in June 2004, March 2005 and November 2008.  
The record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the 
last VA compensation examination of the Veteran's acquired 
psychiatric disorder was in November 2008, so relatively 
recently.  Consequently, another examination to evaluate the 
severity of the Veteran's acquired psychiatric disorder is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  

Moreover, keep in mind the Board is partially granting the claim 
- increasing the initial rating for his PTSD/depression from 30 
to 70 percent, albeit not assigning an even higher 100 percent 
rating, the highest possible.  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

Notably, the Board primarily remanded this case in August 2008 so 
the AMC might obtain outstanding SSA disability records, which 
have since been obtained, and send the Veteran appropriate VCAA 
notice, including Dingess notice, which has since been issued.  
The Board is therefore satisfied there was substantial compliance 
with these remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Analysis-Entitlement to an Initial Rating Higher than 30 
Percent for the Acquired Psychiatric Disorder, including PTSD and 
Depression

As mentioned, the Veteran has been service-connected for an 
acquired psychiatric disorder, which explicitly includes PTSD and 
depression disabilities.  However, the present appeal for a 
higher initial rating excludes his two assigned periods of 
temporary total evaluations under 38 C.F.R. § 4.29 (2010).  As 
discussed, he has been assigned an initial rating of 30 percent 
since the date of service connection for the acquired psychiatric 
disorder, i.e., April 15, 2004.  His PTSD with depression is 
rated under 38 C.F.R. § 4.130, DCs 9434-9411, analogous to the 
rating criteria for PTSD.

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following a grant of service connection, 
the Board finds that some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In this case, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders, including PTSD, are evaluated under a general 
rating formula found at 38 C.F.R. § 4.130.  In addition, the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) 
provides guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  



When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of 


personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like setting); 
and inability to establish and maintain effective relationships.  
Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

The higher the score, the higher the overall functioning of the 
individual is.  For instance, a score of  21-30 illustrates 
"[b]ehavior . . . considerably influenced by delusions or 
hallucinations OR serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day; no job, home or friends)."  
Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . . . 
. are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family argument); 
no more than slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork)."  
Id.

A score of 81 to 90 illustrates "absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members)."  Id.  

A score of 91 to 100 represents "superior functioning in a wide 
range of activities, life's problems never seem to get out of 
hand, is sought out by others because of his or her many positive 
qualities.  No symptoms."  Id.  

The evidence of record shows the Veteran's PTSD and depression 
symptomatology, by itself, is sufficient to warrant increasing 
the rating for this disability to 70 percent, though no higher, 
especially resolving all reasonable doubt in his favor concerning 
its severity.  38 C.F.R. §§ 4.3, 4.7.  In making this 
determination, the Board has reviewed his personal statements, 
personal hearing testimony, SSA disability records, VA treatment 
records, and the reports of his VA psychiatric compensation 
examinations in June 2004, March 2005 and November 2008.  

An April 2004 VA psychiatric treatment record diagnosed the 
Veteran with PTSD/depression, and assigned a low GAF score of 30, 
for quite severe symptomatology.

At the June 2004 VA psychiatric examination, the Veteran was 
diagnosed with depression NOS (not otherwise specified) and 
assigned a GAF score of 53, representing moderate symptomatology.  
The Veteran reported he was married, with only "somewhat close" 
relations; he had resigned from work as a bus driver due to the 
pain of his spinal injury; he spent his days at home "doing 
nothing;" and he visited with no one.  He noted a recent suicide 
attempt, but denied immediate intent.  He also denied homicidal 
ideation.  He complained that he was "very depressed and lately 
enjoyed nothing."  On objective examination, he was noted for 
the following:  casually groomed; limited eye contact; 
cooperative at times and irritated easily at others; appeared 
rather dysphoric; occasionally tangential; normal speech rate and 
rhythm; predominant moods of depression and anger; appropriate 
affect to content; logical and tight thought processes and 
associations; no gross impairment in memory; oriented in all 
spheres; no hallucinations or delusions; somewhat limited 
insight; and adequate judgment.  

Soon after this examination, his VA treating providers assigned 
him much lower GAF scores ranging from 21 to 30.  See September 
to October 2004 VA outpatient treatment records.  His many 
problems seemed to be severe depressive symptoms.  

At the March 2005 VA examination, the Veteran reported being 
depressed, having nightmares at least four times a week such that 
his sleep is impaired, easily startled by banging or booming 
noises, and that he avoids crowds.  He denied suicidal or 
homicidal ideation.  Objectively, he was noted for the following:  
casually groomed, dysphoria; normal speech; adequate judgment; 
logical and tight thought processes and associations; no 
confusion; oriented in all spheres; grossly intact memory; and no 
hallucinations or delusions.  However, he was found to have 
somewhat limited insight.  The March 2005 VA examiner assigned a 
GAF score of 55, indicative of moderate symptomatology and 
impairment.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  The 
examiner remarked that his depression is his biggest problem, 
larger than PTSD, and his GAF score for depression alone would be 
lower than the 55 score assigned.  However, his depression was 
not service-connected at the time, and so, the examiner did not 
provide a separate GAF score for depression.  Thus, it appears 
his depressive symptoms indicated a severe state of disability.

It appears that the Veteran was hospitalized at a VAMC for PTSD 
and depression, for a short time in May 2005.  During that time, 
he was assigned low GAF scores, of 38 and 41, for severe 
symptomatology.  DSM-IV at 46-47.  

An August 2005 SSA mental health evaluation found that the 
Veteran "is able to perform work where interpersonal conflict is 
incidental to work performed, e.g., assembly work, complexity of 
tasks is learned and performed by rote, with few variables, uses 
little judgment; supervision required is simple, direct and 
concrete."  So, this opinion indicates the Veteran is not 
precluded from obtaining and maintaining employment due to his 
service-connected psychiatric disability, but rather, is only 
restricted in the forms of employment he can maintain.  

A March 2006 VA treatment record showed a low GAF score of 45, 
for severe symptomatology.  DSM-IV at 46-47.  

At the November 2008 VA examination, the Veteran reported he 
recently got back together with his wife after a separation of up 
to a couple years; does not like to be around people; and has 
made three suicide attempts in recent years.  He reported he does 
not do much socially, but does go to church with his wife on 
occasion.  He also reported he had not worked [presumably full-
time] since 2004, although he indicated he had attempted to do 
some work in the construction industry, but could not continue 
due to pain in his back and ankles.  Significantly, although he 
had a significant history of drug and alcohol abuse, he appeared 
to be clean and sober at that examination.  On objective 
evaluation, he was noted for the following: casually groomed; 
good eye contact; speech within normal limits for rate and 
rhythm; affect appropriate to content; logical thought processes 
and associations; oriented in all spheres; no delusions or 
hallucinations.  However, he had fair to poor insight and 
judgment.  Notably, the examiner also objectively found he had a 
history of suicidal ideation, became tearful when discussing his 
most recent suicide attempt, and had a depressed mood.

The November 2008 VA examiner concluded that "[t]he Veteran's 
PTSD and depressive symptoms themselves would not preclude all 
forms of physical or sedentary employment.  It is the opinion of 
this examiner that the Veteran's functional impairment from 
depression and PTSD would not make him completely unemployable, 
[but] however would likely impact the types of employment he 
would be able to successfully maintain."  Rather, that examiner 
specifically commented that the frequency of symptoms had been in 
the moderate range for many years.  The examiner also assigned a 
GAF score of 51, indicative of at least moderate symptomatology 
or impairment, but also on the borderline with GAF scores for 
severe symptoms or impairment.  DSM-IV at 46-47.  See 38 C.F.R. § 
4.130.  



Overall, this evidence is equally probative on whether the 
Veteran has severe versus just moderate social and occupational 
impairment on account of his acquired psychiatric disorder.  And 
in this circumstance he is given the benefit of the doubt and it 
presumed that his PTSD and depression is severe, thereby 
entitling him to a higher 70 percent rating.  38 C.F.R. §§ 4.3, 
4.7.

In addition to this medical evidence used to make this 
determination, the Board has considered the Veteran's personal 
assertions in support of his claim.  He is competent, even as a 
layman, to report on that as to which he has personal knowledge, 
such as ongoing difficulties in his marriage and other 
relationships, nightmares, feeling depressed daily, suicide 
attempts, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
And his assertions concerning this litany of symptoms are also 
credible, since they have been corroborated by VA examiners, 
especially concerning the extent of his depressive symptoms.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his 
competency to make these proclamations must be distinguished from 
the weight and credibility of his lay testimony, which are 
factual determinations going to the ultimate probative value of 
this evidence).  See also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).

Overall, then, the Veteran exhibits the type, frequency and 
severity of symptoms required for a higher rating of 70 percent, 
but not for an even higher 100 percent rating, the highest 
possible.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and are 
used to help differentiate between the different evaluation 
levels).  The Board emphasizes that the November 2008 VA examiner 
indicated against the notion that the Veteran's acquired 
psychiatric disorder produces total occupational and social 
impairment, as would warrant a higher 100 percent rating.  Again, 
the November 2008 examiner stated, "It is the opinion of this 
examiner that the Veteran's functional impairment from depression 
and PTSD would not make him completely unemployable however would 
likely impact the types of employment he would be able to 
successfully maintain."  
And to the extent that his psychiatric symptomatology impairs the 
types of employment he can successfully undertake, his 70 percent 
rating accounts for severe occupational impairment.  Indeed, 
although he has not been employed since 2004, he has attributed 
his resignation and lack of employment to physical problems with 
his service-connected back and cervical spine disabilities, as 
opposed to PTSD and depression.  The Board concludes that there 
is simply no indication of total (versus severe) occupational and 
social impairment, as required for the maximum 100 percent rating 
under 38 C.F.R. § 4.130, DC 9411.

Since the Veteran's acquired psychiatric disability has never 
been more than 70 percent disabling at any time since the 
effective date of service connection, the Board cannot "stage" 
this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 70 percent for 
his service-connected acquired psychiatric disorder, the 
"benefit-of-the-doubt" rule is not applicable, and the Board must 
deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
acquired psychiatric disability has markedly interfered with his 
ability to work, meaning above and beyond that contemplated by 
his 70 percent schedular ratings.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  To the extent he did 
receive psychiatric hospitalizations during the pendency of this 
appeal, he has already been adequately compensated for these by 
the assignment of temporary total evaluations under the 
provisions of § 4.29.  Otherwise, his evaluation and treatment 
has been primarily on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 70 percent rating is granted for the acquired 
psychiatric disorder, including PTSD and depression, subject to 
the laws and regulations governing the payment of VA 
compensation.


REMAND

The Veteran must be provided a more recent VA examination to 
reassess the severity of his service-connected scar of the right 
upper eyelid with exposure kerotitis.  His last VA examinations 
addressing the scar on his upper right eyelid were in June 2004 
(scar exam) and July 2004 (eye exam), so over six years ago.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  Moreover, those VA 
examinations did not make pertinent findings necessary to rate 
his scar under the applicable skin disability rating criteria.

He is currently service connected for a right upper eyelid scar, 
with exposure kerotitis, which is currently rated at 0 percent 
(noncompensable) under 38 C.F.R. § 4.118, Diagnostic Code 7800-
6001.  So both the rating criteria for eye and skin disabilities 
are pertinent to the claim.

Starting with the criteria for rating eye disabilities, the Board 
will apply the former criteria (prior to December 2008 
amendments), since this claim has been pending since April 2004.  
The Board acknowledges that the portion of the rating schedule 
that addresses disabilities of the eyes was revised effective 
December 10, 2008.  The Veteran's claim was received prior to 
December 10, 2008 and therefore, the revised regulations are not 
for application.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  
Keratitis, in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest- requirements, or episodic incapacity, combining an 
additional 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).

Notably, VA revised the criteria for rating skin disabilities, 
effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2008)).  The Board applies 
this version of the skin disability regulations to the Veteran's 
claims for higher initial ratings.  The Board further notes the 
criteria for rating scars were revised for claims received on or 
after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805 (2009).  Because the Veteran's claims were pending before 
October, 28, 2008, they will only be rated under the former 
rating criteria.  In that regard, pertinent skin disability 
criteria under the August 2002 version provide that a compensable 
disability rating is warranted for a scar that is deep or that 
causes limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters); for a superficial scar that does 
not cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater; for an unstable, superficial 
scar; for a superficial scar that is painful on examination; or 
for a scar that causes limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2008).



A VA compensation examination also is needed for a medical 
opinion concerning the TDIU claim.  The Veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  
Consideration may be given to his level of education, special 
training, and previous work experience in making this 
determination, but not to his age or impairment caused by 
disabilities that are not service connected.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100- percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and that there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.  But see, in particular, 
38 C.F.R. § 4.16(a).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
The Court in Moore noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

Here, the Veteran has service connection in effect for lumbar 
spine injury (40 percent); degenerative disc disease of the 
cervical spine (20 percent); an acquired psychiatric disorder 
(PTSD with depression) (70 percent); and scar of the right upper 
eyelid (0 percent).  He also had a combined rating of 70 percent 
from September 1, 2008, excluding periods of temporary total 
evaluations for hospitalizations under 38 C.F.R. § 4.29.  So, 
even prior to this decision, he met the threshold minimum 
schedular requirements for consideration of a TDIU under 
38 C.F.R. § 4.16(a), since he had a single, low back disability 
rated at 40 percent and a combined rating of 70 percent.  See 38 
C.F.R. § 4.25 (2010) (combined ratings table).  That is, he did 
not have to resort to the special extra-schedular provisions of § 
4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The determinative issue, 
then, is whether he is unable to return to the workforce and 
obtain and maintain substantially gainful employment as a 
consequence of his service-connected disabilities.  See 38 C.F.R. 
§ 3.340 (indicating the circumstances in which occupational 
impairment is considered total and permanent in its scope).

Further medical comment is needed on this determinative issue, in 
order to resolve this claim.  To date, the Veteran has not been 
afforded a VA compensation examination for this necessary medical 
opinion regarding whether his service-connected disabilities 
prevent him from obtaining and maintaining substantially gainful 
employment.  The Board acknowledges that past VA spine, 
psychiatric and eye examiners have attempted to provide some 
commentary on potential unemployability, but limited their 
comments to only the respective disabilities in isolation.  
Unfortunately, there has not yet been any VA examiner that has 
considered all of his service-connected disabilities altogether, 
in opining on whether they prevent him from obtaining and 
maintaining substantially gainful employment.  And although the 
July 2004 VA spine examiner indicated his cervical spine and 
lumbar spine condition impair his ability to be gainfully 
employed, this opinion was deficient with respect to his TDIU 
claim, since it failed to specify were so severe as to prevent 
his ability to obtain and maintain employment.  The Board notes 
that the Veteran reported he resigned in 2004 from employment as 
a bus driver, due to his neck and back pain and paresthesias of 
the lower extremities.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Conduct any necessary VA examinations to obtain 
medical opinions concerning the likelihood (very 
likely, as likely as not, or unlikely) the Veteran's 
service-connected disabilities render him unable to 
obtain or maintain a substantially gainful 
occupation.  Service connection is currently in 
effect for lumbar spine injury (40 percent); 
degenerative disc disease of the cervical spine (20 
percent); an acquired psychiatric disorder (PTSD with 
depression) (70 percent); scar of the right upper 
eyelid (0 percent).  

In addressing the effects of these service-connected 
disabilities on the Veteran's occupational 
functioning, the examiners should consider his 
employment history - including any prior training, 
his level of education, and his day-to-day 
functioning.  The examiners, however, should 
disregard both his age and any impairment 
attributable to nonservice-connected disabilities.  

All opinions must be supported by a clear rationale, 
with citation to relevant medical findings.



2.  These requested medical evaluations must 
include appropriate VA eye and skin disability 
examinations to determine the current severity of 
his service-connected scar on the right upper 
eyelid.  The claims file, including a complete 
copy of this remand, must be made available to 
the designated examiner(s) for a review of the 
Veteran's pertinent medical history.  All 
necessary testing and evaluation should be 
completed.  The examination report should set 
forth all objective findings regarding these 
service-connected disabilities.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences on his 
claim.  See 38 C.F.R. § 3.655 (2010).

The skin disability examiner must provide the 
following specific clinical findings, regarding 
the service-connected scar on the right upper 
eyelid:  
(a) the total area of the scar(s) in square 
inches or centimeters; 
(b) whether there is any associated underlying 
soft tissue damage; 
(c) whether the scar is tender or painful on 
examination, as claimed by the Veteran; 
(d) whether the scar is deep (adherent to the 
underlying tissue) or superficial (nonadherent); 
(e) whether the scar is stable; and 
(e) whether the scar causes any limitation of 
function of the right eye/eyelid.  
In examining the scar, the examiner should 
specifically measure and indicate the total area 
of the scar in square centimeters or square 
inches.  The examiner should be advised that 
merely providing the length or width of the scar, 
or portions of the scar will not suffice, as 
total area of the scar in square centimeters or 
inches is needed.
The examiner is also asked to comment on the 
impact of the claimed increase in severity of the 
Veteran's disabilities, if any, on his employment 
and activities of daily life.  A complete 
rationale for any opinion expressed shall be 
provided.

Furthermore, an eye disability examiner must also 
assess any impairment of visual acuity or field 
loss, pain, rest- requirements, or episodic 
incapacity, and comment on whether there is any 
active pathology.  These findings must be made in 
accordance with the rating criteria provided by 
38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).

3.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not granted 
to the Veteran's satisfaction, send him an SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


